DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered as follows:
Applicant argues that the objection to claims 10, 13, and 18 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the objections are not maintained.
Applicant argues that the 35 USC 112b rejection to claims 10-12 should not be maintained in view of the amendments. This argument is persuasive. Therefore, the rejections are not maintained.
Applicant argues that the 35 USC 103 rejection to claim 1 should not be maintained in view of “KISHI et al. does not relate to capturing a video in real-time based on when the received input is a motion extraction command. KISHI et al. does not teach or suggest a video capture of an object, KISHI et al. cannot be reasonably interpreted to teach or suggest features in claim 1 related to detecting a motion of an object in the video and extracting the moving data based on the motion of the objection, and showing a video shooting screen including an icon representing a joint position of the object in the video.” However, a new ground of rejection is below in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Halloran (US 20140249671 A1) in view of Kishi (US 20190022860 A1) in further view of Assouline (US 20200250874 A1).
Regarding Claim 1, Halloran teaches A terminal comprising: (Fig. 4 computer 206)
a display configured to present a screen to receive an input related to defining a motion of a robot that includes moving parts; ([0005] The mobile robot includes a drive system that moves the robot about the environment, a wireless communication component, and a controller [0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;)
an input device configured to receive the input from a user; (Fig. 4 [0103] Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots.)
a controller configured to generate, based on the input, motion data to control movements of the moving parts of the robot ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase.), the motion data identifying timing of the movements by the moving parts ( [0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;), 
Halloran does not expressly disclose but Kishi discloses speeds of the movements (Each joint portion can be configured to include a motor capable of performing a rotational operation around a predetermined axis based on a control signal, an encoder capable of detecting the rotational position of the motor, and a driver capable of controlling the rotational position and the speed of the motor based on an output of the encoder.), and at least one of a tilt angle or rotation angle associated with each of the movements; ([0121] Since the information relating to the angle or the coordinates included in the choreography data is quantized one, if the original data finely moves in the vicinity of a threshold, rattling may occur in the motion of the robot 10.)
storage configured to store the motion data; and ([0111] FIG. 11, the robot 10 operates based on choreography data stored in another robot 10, the user terminal 20, or the server 30.)
a wireless interface configured to transmit the motion data to the robot, the robot performing the motion based on the motion data.  (Fig. 1 [0038] The network 50 can be arranged as a wireless network or a wired network.)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Halloran does not expressly disclose but Assouline discloses wherein when generating the motion data, the controller is configured to: 
control the display to display a video shooting screen for motion extraction and control a camera to shoot a video in real time, when the received input is a motion extraction command,  ([0021] AR/VR application 105 uses an RGB camera to capture a monocular image of a user's real-world body.  In some implementations, the AR/VR application 105 continuously captures images of the user's body in real time or periodically to continuously or periodically update the generated avatar. This allows the user to move around in the real world and see the avatar update in real time.)
detect a movement of an object included in the video, and  ([0071]  if the user moves to the right by a certain amount,)
extract the motion data based on the detected movement of the object included in the video, and ([0071] the position of the displayed avatar also is moved to the right by the same certain amount. )
wherein the video shooting screen includes an icon representing a joint position of the object in the video ([0041]  Examples of the skeletal joint positions that are identified for a given pose are shown in FIG. 5. These skeletal joint positions include a position of the right wrist, right elbow, right shoulder, a nose on a face, a left shoulder, a left elbow, and a left wrist. The skeletal joint positions can be determined relative to one another (e.g., how high one skeletal joint is relative to another or how high or low one skeletal joint is relative to the nose) to determine a given pose. [0071] FIG. 8C shows an avatar in a first position 830 relative to the user depicted in the image and at a first distance between the avatar and the user in 2D or 3D space. As the user moves to a second position, the avatar is moved to a second position 832 to maintain the same distance from the user depicted in the image.)
In this way, the system of Assouline includes a pose of an avatar is modified to match the pose represented by the body depicted in the monocular image by adjusting a set of skeletal joints of a rig of an avatar based on the detected plurality of skeletal joints of the body. Like Halloran, Assouline is concerned with user interaction.
Therefore, from these teachings of Assouline and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Assouline to the system of Halloran since doing so would enhance the system by to accurately and quickly render an animated virtual object based on the real-world user's body pose within the VR or AR application, allowing the user to interact with the VR or AR content in a more realistic environment. 
Regarding Claim 2, Halloran does not expressly disclose but Kishi discloses The terminal of claim 1, wherein the controller is further configured to receive a portion of the motion data from another device ([0111] FIG. 11, the robot 10 operates based on choreography data stored in another robot 10, the user terminal 20, or the server 30), the received portion of the motion data identifying at least one of the tilt angle or the rotation angle for a movement by one of the moving parts.  ([0121] Since the information relating to the angle or the coordinates included in the choreography data is quantized one, if the original data finely moves in the vicinity of a threshold, rattling may occur in the motion of the robot 10.)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Regarding Claim 3, Halloran teaches The terminal of claim 2, wherein the controller is configured to set, based on the input, a motion time for the movement of the one of the moving parts.  ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;)
Regarding Claim 6, Halloran teaches The terminal of claim 1, wherein the robot is a first robot, and the controller is configured to: 
detect a movement of a second robot connected to the terminal, and  (Fig. 4 computer 206, robots 104a-c)
generate the motion data such that the first robot reproduces the detected movement of the second robot.  ([0033] FIG. 4 is a schematic diagram showing an example of a robot system including mobile robots, in which a computer transmits themes to the mobile robots)
Regarding Claim 7, Halloran teaches The terminal of claim 1, wherein the controller is further configured to: 
control the display to provide a representation of a movement of one of the moving parts, and ([0103] Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots. A website 402 displayed on the personal computer (PC) 206 offers a choice of three sets of music contents, ‘A’ 404 a, ‘B’ 404 b, or ‘C’ 404 c, for transmittal to or activation on the mobile robots 104 a-c).)
modify, based on a received command, the movement of the one of the moving parts, wherein a portion of the motion data is changed to correspond to the modified movement of the one of the moving parts.  ([0019] Other robot behavioral changes may be implemented based on long-term monitoring and analysis of the robot-generated data. (For example, if the robot does not make it back to the dock before the battery gives out three times in a row, the server modifies the behavior of the robot to start looking for the dock/base station earlier. This modifies the robot behavior to be “more conservative.”))
Regarding Claim 8, Halloran teaches The terminal of claim 7, wherein the controller is further configured to: control the display to provide a representation of the modified movement of the one of the moving parts.  ([0103] Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots. A website 402 displayed on the personal computer (PC) 206 offers a choice of three sets of music contents, ‘A’ 404 a, ‘B’ 404 b, or ‘C’ 404 c, for transmittal to or activation on the mobile robots 104 a-c).)
Regarding Claim 9, Halloran teaches The terminal of claim 7, wherein the controller is further configured to control the display to provide a list identifying the moving parts, and to select one of the moving parts based on a user input.  ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase)
Regarding Claim 10, Halloran teaches The terminal of claim 1, wherein the controller is configured to: 
control the display present a motion list  ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase)
control the display to distinguish, in the motion list, user-generated motion data and user-purchased motion data.  ([0013] the robot can receive and utilize customizable sounds or other audio content for interacting with a user. [0015] The ability to customize the robot by transferring selected sound or multimedia schemes, themes, tones, music, audio or visual content, choreographic or movement routines, or other data to the robot improves overall enjoyment from the robot by a user. [0114] select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase)
Halloran does not expressly disclose but Kishi discloses identifying the motion data stored in the storage; and ([0111] FIG. 11, the robot 10 operates based on choreography data stored in another robot 10, the user terminal 20, or the server 30)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Regarding Claim 11, Halloran teaches The terminal of claim 10, wherein the controller is further configured to control the display to further provide an icon that, when selected by the user, causes the terminal to provide at least a portion of the user-generated motion data to another device.  ([0069] A “Memory stick”-type (serial port interface), network data bridge 202 may provide content to mobile robot users who lack an Ethernet hub or Internet connection, or for users who are unable to purchase content online via credit card, or who simply come across a set of content while at a store and wish to make an impulse purchase or gift purchase for another.)
Regarding Claim 12, Halloran teaches The terminal of claim 1, wherein the controller further configured to manage the display to present an icon that, when selected by the user, causes the motion data to be set according to a playback of multimedia content.  ([0096] according to one example, the mobile robot 104 may be provided with a speaker for playback of audible content, a wireless or direct link to the network data bridge 202 for receiving the audible content, and a processor (for example, a speech synthesizer, MIDI chipset and/or frequency modulation (FM) unit, etc.) for replaying the audible content. )
Regarding Claim 13, Halloran does not expressly disclose but Kishi discloses The terminal of claim 1, wherein the moving parts is driven by actuators in the robot, and the motion data identifies a driving force applied by the actuators during the movements. ([0051] An actuator, a driving circuit, or a driving apparatus, which are explained based on common recognition in the technical field of the present invention, can constitute the output unit (the driving unit) 14. )
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Regarding Claim 14, Halloran teaches An operating method of a terminal, comprising: (Claim 1 A method of communicating with a mobile robot using a network data bridge)
presenting, on a display of the terminal, a screen to generate motion data related to controlling a motion of a robot; ([0005] The mobile robot includes a drive system that moves the robot about the environment, a wireless communication component, and a controller [0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;)
receiving, via the screen, a command to generate pieces of the motion data for controlling moving parts of the robot ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase.), the pieces of the motion data identifying timing of movements by the moving parts ( [0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;)
generating the motion data by combining the pieces of motion data; and ([0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server; alternatively, the “dance” might be combined with audible content such as music or sounds, and/or commands to control the indicia (such as light-emitting diodes (LEDs), liquid-crystal displays, and/or backlights, inter alia) to provide a multimedia “dance,” music and lightshow.)
transmitting the motion data to the robot such that the robot performs the motion.  ([0103] FIG. 4 is a schematic diagram showing an example of a robot system 400 including mobile robots 104 a-c, in which the computer 206 transmits themes to the mobile robots 104 a-c. Mobile robot users may receive new or updated musical, sound, visual, choreographic or other such thematic content which corresponds to the themed body panels installed on their mobile robots. A website 402 displayed on the personal computer (PC) 206 offers a choice of three sets of music contents, ‘A’ 404 a, ‘B’ 404 b, or ‘C’ 404 c, for transmittal to or activation on the mobile robots 104 a-c))
Halloran does not expressly disclose but Kishi discloses  speeds of the movements by the moving parts (Each joint portion can be configured to include a motor capable of performing a rotational operation around a predetermined axis based on a control signal, an encoder capable of detecting the rotational position of the motor, and a driver capable of controlling the rotational position and the speed of the motor based on an output of the encoder.), and at least one of a tilt angle or rotation angle associated with each of the movements by the moving parts; ([0121] Since the information relating to the angle or the coordinates included in the choreography data is quantized one, if the original data finely moves in the vicinity of a threshold, rattling may occur in the motion of the robot 10.)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Halloran does not expressly disclose but Assouline discloses wherein generating the motion data includes: 
displaying a video shooting screen for motion extraction and shooting a video in real time when the received input is a motion extraction command, ([0021] AR/VR application 105 uses an RGB camera to capture a monocular image of a user's real-world body.  In some implementations, the AR/VR application 105 continuously captures images of the user's body in real time or periodically to continuously or periodically update the generated avatar. This allows the user to move around in the real world and see the avatar update in real time.)
detecting a movement of an object included in the video, and ([0071]  if the user moves to the right by a certain amount,)
extracting the motion data based on the detected movement of the object included in the video, and ([0071] the position of the displayed avatar also is moved to the right by the same certain amount. )
wherein the video shooting screen includes an icon representing a joint position of the object in the video. ([0041]  Examples of the skeletal joint positions that are identified for a given pose are shown in FIG. 5. These skeletal joint positions include a position of the right wrist, right elbow, right shoulder, a nose on a face, a left shoulder, a left elbow, and a left wrist. The skeletal joint positions can be determined relative to one another (e.g., how high one skeletal joint is relative to another or how high or low one skeletal joint is relative to the nose) to determine a given pose. [0071] FIG. 8C shows an avatar in a first position 830 relative to the user depicted in the image and at a first distance between the avatar and the user in 2D or 3D space. As the user moves to a second position, the avatar is moved to a second position 832 to maintain the same distance from the user depicted in the image.)
In this way, the system of Assouline includes a pose of an avatar is modified to match the pose represented by the body depicted in the monocular image by adjusting a set of skeletal joints of a rig of an avatar based on the detected plurality of skeletal joints of the body. Like Halloran, Assouline is concerned with user interaction.
Therefore, from these teachings of Assouline and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Assouline to the system of Halloran since doing so would enhance the system by to accurately and quickly render an animated virtual object based on the real-world user's body pose within the VR or AR application, allowing the user to interact with the VR or AR content in a more realistic environment.
Regarding Claim 15, Halloran teaches The method of claim 14, wherein receiving the command includes: receiving a first input to select one of the moving parts of the robot ([0114] Mobile robot users with Internet-capable personal computers, cell phones, PDAs, and other devices may also browse the home robot manufacturer's server via a web site and select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase.); 
Halloran does not expressly disclose but Kishi discloses receiving a second input selecting an tilt angle of the moving part ([0095] The pose information indicates an angle or a position based on the reference posture of the CG model. ); and receiving a third input selecting a rotation angle of the moving part.  ([0095]  the position information may be expressed by x-axis coordinate, y-axis coordinate, and z-axis coordinate of the reference point (root) of the CG model and the rotation angle of the reference point.)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Regarding Claim 16, Halloran teaches The method of claim 14, wherein receiving command further includes setting motion times associated with the pieces of the motion data.  ( [0084] a series of robot commands corresponding to timing and execution of movements, etc., may be compiled into a “dance” routine and transmitted to the mobile robot 104 after a user selects the “dance” from a website maintained on the mobile robot manufacturer's server;),
Regarding Claim 18, Halloran teaches The method of claim 14, further comprising: 
displaying a list distinguishing user-generated motion data and user- purchased motion data; and .  ([0013] the robot can receive and utilize customizable sounds or other audio content for interacting with a user. [0015] The ability to customize the robot by transferring selected sound or multimedia schemes, themes, tones, music, audio or visual content, choreographic or movement routines, or other data to the robot improves overall enjoyment from the robot by a user. [0114] select themes, sounds, tones, “dances,” software, or other suitable mobile robot content for download and/or purchase)
displaying an icon that, when selected, causes the terminal to forward at least a portion of the user-generated motion data to another device.  ([0069] A “Memory stick”-type (serial port interface), network data bridge 202 may provide content to mobile robot users who lack an Ethernet hub or Internet connection, or for users who are unable to purchase content online via credit card, or who simply come across a set of content while at a store and wish to make an impulse purchase or gift purchase for another.)
Regarding Claim 19, Halloran teaches The method of claim 14, further comprising: 
displaying an icon that, when selected, causes the motion data to be set according to a playback of multimedia content.  ([0096] according to one example, the mobile robot 104 may be provided with a speaker for playback of audible content, a wireless or direct link to the network data bridge 202 for receiving the audible content, and a processor (for example, a speech synthesizer, MIDI chipset and/or frequency modulation (FM) unit, etc.) for replaying the audible content. )
Regarding Claim 20, Halloran teaches The method of claim 14, wherein receiving the command includes: 
inverting, based on a first command, a movement by one of the moving parts of the robot;  ([0019] Other robot behavioral changes may be implemented based on long-term monitoring and analysis of the robot-generated data. (For example, if the robot does not make it back to the dock before the battery gives out three times in a row, the server modifies the behavior of the robot to start looking for the dock/base station earlier. This modifies the robot behavior to be “more conservative.”))
Halloran does not expressly disclose but Kishi discloses modifying, based on receiving a second command, a speed of the movement by the moving part; and (Each joint portion can be configured to include a motor capable of performing a rotational operation around a predetermined axis based on a control signal, an encoder capable of detecting the rotational position of the motor, and a driver capable of controlling the rotational position and the speed of the motor based on an output of the encoder.)
modifying, based on the receiving a third command, the motion data such that the movement of the moving part is performed by another one of the moving parts. ([0033] FIG. 4 is a schematic diagram showing an example of a robot system including mobile robots, in which a computer transmits themes to the mobile robots)
In this way, the system of Kishi includes facilitating synchronization of a robot motion with a musical piece. Like Halloran, Kishi is concerned with control of a robot.
Therefore, from these teachings of Kishi and Halloran, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Kishi to the system of Halloran since doing so would enhance the system by synchronization control for the CG animation and the robot. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664